﻿Allow me to convey the congratulations of the
Government and the people of Bolivia, President Razali
Ismail, on your unanimous election, which is a token of the
admiration and esteem in which the peoples of the world
hold Malaysia and constitutes just recognition of your
merits.
My delegation is grateful to the President of the
Assembly at its previous session, Ambassador Diogo Freitas
do Amaral, for the remarkable job he did. For the
delegation of Bolivia, it was a distinct honour to serve as
Vice-President of the Assembly under his able guidance.
I wish also to congratulate Secretary-General Boutros
Boutros-Ghali and extend to him our most sincere
appreciation for his valuable contributions to international
peace and cooperation, as well as for his insightful and
untiring dedication to the cause of the United Nations.
Allow me first to refer to some aspects of the far-
reaching structural reform in my country.
Domestically, since 1993, the Administration of
President Gonzalo Sánchez de Lozada has been
simultaneously transforming the State and the system of
social participation, while also adapting the productive
base of society to enable Bolivia to dynamically meet the
demands inherent to the changes in contemporary
international life.
The Government of Bolivia’s current efforts are
essentially based on the consolidation of participatory
democratic institutions and on the conviction that
economic development must be compatible with care for
nature and the environment — in other words, that this
must take place within the framework of sustainable
development and of respect for ethnic and cultural
diversity, in order to make unity in diversity possible.
My Government’s national plan confers the highest
priority on the struggle against poverty. It strives
vigorously to increase work opportunities and seeks a
better quality of life for all Bolivians, aiming to enter the
twenty-first century with a modern, decentralized,
participatory State. This perspective guides our policies of
grass-roots participation, educational reform, and
capitalization of major public enterprises.
Part and parcel of this landscape of change are our
initiatives in support of children, women and the elderly.
We are working hard to reduce infant and maternal
mortality, to improve levels of nutrition and to provide
assistance to those who most urgently need it. These tasks
are an essential aspect of our effort to improve the lot of
poor families.


My country is proud of its pluri-cultural and
multi-ethnic character, and it is therefore taking important
initiatives for the advancement of indigenous peoples. The
Vice-President of the Republic, Victor Hugo Cárdenas, is
a distinguished representative of Bolivia’s Aymará people.
In the international arena, we are actively pursuing
peaceful coexistence among States and trying to make
international justice a reality.
Our position is based on the principles of equal rights
of States, non-intervention in internal affairs,
non-recognition of territorial acquisitions by force, respect
for human rights and the other fundamental principles of
international law.
The support we give to intergovernmental
organizations, particularly the United Nations and the
Organization of American States (OAS), reflects our
confidence in the potential of multilateral cooperation in a
world that is growing ever more complex and
interdependent.
At the regional level, we are seeking the economic
integration of Latin America and the Caribbean with the
aim of establishing optimal conditions for forging a
hemispheric community and establishing a united presence
as the world opens up and markets expand.
We are seeking the closest possible ties with countries
that share our subregional realities, and we are committed
to merging the various integration processes. That policy
has prompted Bolivia to sign an agreement forming a free-
trade area with the members of the Southern Cone
Common Market (MERCOSUR) — Argentina, Brazil,
Paraguay, and Uruguay — to sign agreements aimed at
updating and reinvigorating the Andean Common Market,
made up of Bolivia, Colombia, Ecuador, Peru and
Venezuela, and to give effect to numerous bilateral treaties
to enhance mutual complementarity on the basis of our
experiences and the need to foster material and spiritual
exchanges between nations.
The physical integration of the countries of the region
constitutes another central issue deserving priority attention.
We are working actively on the definition of inter-oceanic
corridors, and we attach great importance to the future of
the Plata Basin and the Treaty for Amazonian Cooperation.
With regard to Bolivia’s maritime question, I must
inform the international community, as we have done every
year, that Bolivia has reiterated in various forums its
political willingness to begin negotiations that take proper
account of the interests of all the parties involved and
ensure Bolivia’s sovereign presence with regard to the
Pacific Ocean.
No clear willingness to engage in dialogue can yet
be seen. However, on the basis of contacts on this matter
we can say that, despite historical difficulties and
ultranationalist suspicions, minds are opening and
objective foundations are being laid with a view to
encouraging a timely solution to old problems through the
exchange of ideas, the nurturing of mutual trust, mutual
interest and hemispheric understanding, in the hope that,
before long, brotherhood, equality, justice and the
requirements of international peace and cooperation will
truly prevail.
This year Bolivia had the honour to act as pro
tempore secretariat of the Rio Group, a high-level forum
of consultation and political coordination for an important
group of Latin American and Caribbean States. In that
capacity, Bolivia was the venue of the sixth regular
meeting of Ministers for Foreign Affairs of the Rio Group
and the European Union, held last April in the city of
Cochabamba. On that occasion we reaffirmed our
readiness for joint endeavours between Latin America, the
Caribbean and Western Europe. The meeting strengthened
ties between the two regions, based on respect for human
rights, the fundamental rights of citizens and the
principles of democracy and political pluralism.
The Ministers highlighted, inter alia, the danger of
drugs and related problems, recognizing the importance of
maintaining political dialogue on this issue at the highest
level and agreeing on the need to strengthen the United
Nations International Drug Control Programme (UNDCP).
The meeting called upon the international community to
deal with the phenomenon of drugs through joint action
based on the principle of global, shared responsibility. To
that end, consideration and support were given to the
proposal to hold a special session of the General
Assembly in 1998 to address this crucial issue.
Worldwide awareness of the need for joint action is
reaching its peak, and Bolivia hopes that the proposed
meeting will lay down positive guidelines to put an end
to the scourge of drugs.
I am also pleased to inform representatives that on
3 and 4 September 1996, again in the Bolivian city of
Cochabamba, the Meeting of Heads of State of the Rio
Group took place, on the occasion of the tenth
anniversary of the creation of that standing body. It was
2


a great honour for my country to welcome such illustrious
guests.
The Presidents and Prime Minister gathered there
noted with satisfaction that our region had made significant
headway in fighting international crime. As evidence of
this, they pointed to the signing in Caracas of the Inter-
American Convention against Corruption, the results of the
Specialized Inter-American Conference on Terrorism, held
in Lima, and advances in the development of a hemispheric
strategy against drugs and related crimes in the framework
of the Inter-American Commission against Drug Abuse.
The Heads of State and Government expressed their
satisfaction at the fact that our region had become the first
nuclear-weapon-free zone through the adoption of the
Treaty for the Prohibition of Nuclear Weapons in Latin
America and the Caribbean.
The Final Declaration of the tenth summit expressed
the joint position of the Governments of the region on the
issues of representative democracy and the eradication of
poverty. It placed on record their deep conviction with
regard to sustainable development; it set forth precise
guidelines on regional integration and trade; it expressed a
firm resolve to press ahead in the fight against drugs and
related crimes; it emphasized, in particular, the importance
of the Inter-American Convention against Corruption; and
it reiterated emphatically the crucial importance
Governments, from their position of lofty responsibility,
attached to cultural integration.
My delegation has requested that the Secretariat of the
United Nations circulate the final document of the
Cochabamba meeting to all delegations in the General
Assembly.
With regard to the matter of the extraterritoriality of
national laws, a most sensitive issue for peoples and
Governments the world over, the Rio Group summit
meeting expressed its rejection of any attempt to use a
country’s domestic legislation to impose unilateral sanctions
of an extraterritorial character, as this contravenes the
standards governing coexistence between States, disregards
the fundamental principle of respect for sovereignty and is
a clear violation of international law.
Bolivia is confident that intelligence and fairness will
prevail on this delicate matter and that a solution will soon
be found, in the interest of international coexistence and
economic and commercial freedom for all peoples of the
world.
One of the most outstanding international
developments of our time was undoubtedly the United
Nations Conference on Environment and Development, in
Rio de Janeiro in 1992.
With the aim of laying the groundwork for a
hemispheric agenda for sustainable development, several
international meetings, starting with the Summit held in
Miami in 1994, have expressed support for the decision
to hold a hemispheric meeting at the level of Heads of
State and Government in the Bolivian city of Santa Cruz
de la Sierra, scheduled for 7 and 8 December of this year.
That meeting will be a new opportunity to set the course
of national and international endeavours for sustainable
development in the light of economic, social and
environmental goals and in reaffirmation of the
importance of obtaining new and additional resources to
finance the plan of action to be adopted.
Bolivia has offered to work its hardest alongside its
sister nations to ensure the success of this major
hemispheric event and is certain that inter-American
solidarity will lead to positive results.
The agenda of the fifty-first session of the General
Assembly contains more than 160 items of particular
interest to the international community. My Government
is prepared to participate constructively in the
consideration and resolution of each of them.
We are concerned with problems of international
peace and security and trust that the United Nations
system will contribute effectively to finding solutions for
the many parts of the world beset by conflicts and war.
As I stated on a previous occasion, Bolivia is of the
view that many conflict situations can be explained by the
persistence of unresolved social and national problems, as
well as by the accumulation of age-old injustices and
resentments; by geopolitical and economic interests that
for decades have been fuelling confrontation from without
and from within; and, above all, by Governments’
inability to cooperate effectively so as to provide timely
and peaceful solutions to the problems of greatest national
concern.
We have participated in the debates on reforms of
the United Nations Charter, and we believe that it is of
the utmost importance to reach consensus in order to
strengthen the multilateral system in the interests of the
world community. We support the positions set forth by
the Non-Aligned Movement in this regard.
3


Difficult international circumstances are making it
increasingly clear that the United Nations needs to be
strengthened, to adapt its structures and strengthen the
Organization as a legitimate forum for the study,
coordination, follow-up and implementation of universally
accepted policies. Accordingly, Bolivia considers it essential
to strengthen the General Assembly, the Security Council
and the role of the International Court of Justice. With
regard to the expansion of the Security Council, we
consider it necessary that Germany and Japan be present as
new permanent members and that three other permanent
members from Asia, Africa, and Latin America and the
Caribbean be selected. The expansion should be
complemented by an appropriate number of non-permanent
members from the developing world. Of course, if
consensus could be reached on other formulas, then other
proposals, such as the one presented by Italy, would need
to be considered.
With regard to the veto, Bolivia shares the view that,
ideally, the international community should move towards
eliminating this device — and, one would hope, in the not-
too-distant future. In the meantime, use of this device
should be strictly limited to actions relating to cases of
threats to the peace, breach of the peace or acts of
aggression referred to in Chapter VII of the United Nations
Charter.
Bolivia is greatly concerned about the political and
social situation in many African countries. We express our
solidarity with these countries, as we did to fraternal South
Africa during its times of trial, and we urge the
international community, especially the rich countries of the
world, to cooperate generously and resolutely in order to
cope with the grave economic problems of this continent.
We also express our solidarity with our brothers in the
Middle East. We believe that the time has come to heal old
wounds and frame the terms of a just and lasting peace,
taking into account the need for secure borders for all and
definitively resolving the situation through the creation of
a Palestinian state. A solution must also be found to the
questions of Jerusalem and the Golan Heights, and the
territorial integrity and full sovereignty of all States of the
region must be preserved.
We rejoice in the fact that Bosnia and Herzegovina
has embarked upon a new road to understanding, unity and
construction of new democratic institutions.
The brotherly nations of Asia offer us remarkable
examples of the possibilities and opportunities for
accelerated economic development. Their successes fill us
with confidence, and we are certain that they will apply
the same wisdom to finding solutions to the social and
political problems that some of them still face.
We are convinced that the Comprehensive Nuclear-
Test-Ban Treaty, adopted by the General Assembly on 10
September of this year, represents a landmark along the
road to the total elimination of nuclear weapons. Bolivia
has signed the papers of accession to the new Treaty and
hopes to complete the constitutional procedures for its
approval and ratification in a relatively short time.
We stress just as emphatically the need to ban the
use and production of anti-personnel mines, which have
been leaving a trail of blood among the peoples of the
world.
The economic and social items before the Assembly
also deserve our keenest interest, since they are among
the essential tasks of the United Nations and of
international cooperation. From our view of the
international scene, questions pertaining to respect for
human rights and democratic development in all countries
are also matters of very high priority.
As representatives are aware, Bolivia has put
forward its candidacy for a non-permanent seat on the
Security Council for the period 1997-1998, the elections
for which will be held during the present session of the
General Assembly.
As a founding member of the United Nations,
Bolivia carries the principles of the Charter deep within
its national spirit and has maintained a policy of
recognition of and support for this universal Organization.
In recent years my country has contributed to the forces
of United Nations Operation in Mozambique (ONUMOZ),
as well as to the election-monitoring processes in
El Salvador and Mozambique. We are also prepared to
participate in United Nations standby arrangements. With
regard to Haiti, Bolivia had the privilege of presiding over
the ad hoc group of the Ministers for Foreign Affairs of
the Organization of American States and contributed
police personnel during the first stage of the democratic
normalization of that sister nation. Bolivia intends to
continue participating in United Nations activities to
foster international peace and cooperation.
In this regard, I am pleased to note that my country
enjoys excellent, long-standing diplomatic relations with
the five permanent members of the Security Council and
4


that it plays an active part in the Non-Aligned Movement,
whose thirty-fifth anniversary we have just celebrated in an
expression of steadfastness in our convictions and in
continued political cooperation.
We share common problems with developing
countries, land-locked States and small States the world
over. Our established friendship with all the countries of
America, Africa, Asia, Europe and Oceania has enabled us
to learn from their important experiences and better to
understand their many problems.If our brother nations
represented here see fit to honour us with their trust,
Bolivia undertakes to place its particular dedication at the
service of the international community in the Security
Council.
As we move towards the end of the twentieth century
and make preparations to welcome a new century and a
new millennium, peoples and nations cannot ignore deep-
rooted trends towards new and untrodden systems of human
coexistence.
In that connection, we must ensure that small States
participate actively in the international arena in promoting
mankind’s dream of making one out of many. That can
occur only if the rules of the game are clearly defined and
implemented and if effective worldwide instruments are
created. It is here, in the existence of and respect for
international law and justice and the institutions that
embody them, that peoples, nations and States can find the
only possible lodestar to guide them. Otherwise, they will
be condemned to new and ominous forms of modern
slavery. That is why Bolivia believes, today more than ever,
in the validity of the United Nations and will work to the
utmost to defending and strengthening it.








